No.    1.3160

         I N THE SUPKhNE SOUKT OF THE STATE OF MONTANA

                                       1976



ALEXANDBK I)Z LKOWSKI ,

                            Plaintiff a n d A p p e l l a n t ,




               -
PAUL L1. JACOBS, ROBi2KT WILLIAMS
AND SAMMOPS TRUCKING COMPANY,
                            Defendants and Respondents.



~ p p e a lfrom:   !]is t r i c t Court of t h e T h i r d J u d i c i a l D i s t r i c t ,
                   Honorable Robert J . Boyd, Judge p r e s i d i n g .

Courrsel of Record :

      For Appellant:

             James J. Masar a r g u e dy- -
                                      ,,              Deer T,odge,
              Montana
             Olson, White and Olson, Bozeman, Montana

      For Kespondents:

             C o r e t t e , Smith and Dean, B u t t e , Montana
             R. D. C o r e t t e , Jr. a r g u e d , B u t t e , Montana
             John Larson a p p e a r e d , B u t t e , Montana



                                               Submitted:         May 25, 1976

                                                  Decided : &U(;       1
                                                                         1 5911
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .


              T h i s i s a n a p p e a l from a judgment e n t e r e d i n a p e r s o n a l

i n j u r y a c t i o n t r i e d b e f o r e t h e d i s t r i c t c o u r t , P o w e l l County,

Hon. R o b e r t J . Boyd p r e s i d i n g .          Judgment was e n t e r e d o n a j u r y

v e r d i c t absolving defendants of l i a b i l i t y i n connection with a

car-truck collision.

             The p e r s o n a l i n j u r y a c t i o n a r o s e from t h e s e f a c t s :          On

F e b r u a r y 1 9 , 1973, A l e x a n d e r Dzikowski, w h i l e d r i v i n g a 1962

P o n t i a c n o r t h on U.S.       Highway 1 0 between Warm S p r i n g s S t a t e

H o s p i t a l and Galen S t a t e H o s p i t a l , was i n v o l v e d i n a c o l l i s i o n

w i t h a s e m i t r u c k and t r a i l e r .        The s e m i w a s d r i v e n by P a u l

J a c o b s , owned by R o b e r t D . W i l l i a m s , and u n d e r lease t o Sammons

T r u c k i n g Company.

             The c o l l i s i o n o c c u r r e d a p p r o x i m a t e l y o n e m i l e s o u t h o f

t h e main t u r n o f f t o Galen S t a t e H o s p i t a l a t a n i n t e r s e c t i o n

where a c o u n t y g r a v e l r o a d j o i n s U.S.           Highway 1 0 .          The r e c o r d

r e v e a l s t h e s e p e r t i n e n t f a c t s c o n c e r n i n g t h i s i n t e r s e c t i o n and

t h e immediate v i c i n i t y :          U.S.    Highway 1 0 i n t h i s a r e a i s s t r a i g h t .

T h e r e a r e no highway d e p a r t m e n t m a r k i n g s o r s i g n s i n d i c a t i n g a n

i n t e r s e c t i o n with a g r a v e l road.          In the intersection itself

and f o r a p p r o x i m a t e l y a m i l e i n e i t h e r d i r e c t i o n , t h e highway

c o n t a i n s a b r o k e n y e l l o w median l i n e .         A l s o , t h a t on t h e d a y o f

t h e a c c i d e n t t h e highway was b a r e and d r y .

             The c o l l i s i o n o c c u r r e d a s J a c o b s , who had been f o l l o w i n g

D z i k o w s k i ' s c a r f o r some t i m e , a t t e m p t e d t o p a s s a t t h e same t i m e

Dzikowski began e x e c u t i n g a l e f t t u r n o n t o t h e g r a v e l r o a d .                   Jacobs'

s e m i h i t t h e d r i v e r ' s s i d e of Dzikowski's c a r with both v e h i c l e s

p r o c e e d i n g o f f t h e highway i n t o t h e b a r r o w p i t .           When t h e two

v e h i c l e s came t o r e s t , a l o a d o f s t e e l I-beams f e l l o f f t h e t r a i l e r

o n t o t h e car c a u s i n g s e r i o u s i n j u r i e s t o Dzikowski.

             A s a r e s u l t o f t h e a c c i d e n t , Dzikowski b r o u g h t a n a c t i o n
a g a i n s t P a u l J a c o b s , Robert W i l l i a m s and Sammons Trucking

Company f o r m e d i c a l e x p e n s e s , p r o p e r t y damage, l o s s o f e a r n i n g s ,

and g e n e r a l damages.           The b a s i s of D z i k o w s k i ' s c o m p l a i n t was

t h e a l l e g e d n e g l i g e n c e of J a c o b s i n a t t e m p t i n g t o p a s s w i t h i n

a public intersection.

             Following t h e d i s m i s s a l of Sammons ~ r u c k i n gCompany as

a p a r t y d e f e n d a n t , t h e c a s e was t r i e d b e f o r e a j u r y .        The j u r y

returned a v e r d i c t i n favor of defendants.                            Dzikowski's motion

f o r a new t r i a l was d e n i e d , and t h i s a p p e a l f o l l o w e d .

             Two i s s u e s a r e p r e s e n t e d f o r r e v i e w :

              (1) Did t h e d i s t r i c t c o u r t commit r e v e r s i b l e e r r o r by

r e f u s i n g p l a i n t i f f ' s o f f e r e d i n s t r u c t i o n s No. 1 and No. 1 2 on
                                                                                 1

passing a t a public intersection?

              ( 2 ) Did t h e d i s t r i c t c o u r t commit r e v e r s i b l e e r r o r by

i n s t r u c t i n g t h e j u r y on t h e i s s u e of c o n t r i b u t o r y n e g l i g e n c e ?

             P l a i n t i f f contends t h e d i s t r i c t c o u r t e r r e d i n not g i v i n g

p l a i n t i f f ' s o f f e r e d i n s t r u c t i o n s Nos. 1 and 1 2 which r e a d :
                                                                  1

             " I n s t r u c t i o n No. 11. You a r e i n s t r u c t e d t h a t
             no v e h i c l e s h a l l a t any t i m e be d r i v e n t o t h e
             l e f t s i d e o f t h e roadway under t h e f o l l o w i n g
             conditions :

             " ( 2 ) when a p p r o a c h i n g w i t h i n o n e hundred (100)
             f e e t o f o r t r a v e r s i n g any i n t e r s e c t i o n o r r a i l -
             road grade c r o s s i n g . "


             " I n s t r u c t i o n No. 1 2 . You a r e i n s t r u c t e d t h a t
             an i n t e r s e c t i o n w i t h i n t h e meaning o f S e c t i o n
             32-2156, R.C.M. 1947, i s formed by t h e j o i n i n g
             of two ways p u b l i c l y m a i n t a i n e d , which a r e open
             t o vehicular t r a f f i c . "

S p e c i f i c a l l y c i t i n g s e c t i o n 32-2156 ( a ) ( 2 )   ,   R.C.M.    1947, and Leach

v. G r e a t Northern Railway Co.,                  139 Mont. 84, 94, 360 P.2d 94,

p l a i n t i f f argues t h a t t h e s e w e r e proper i n s t r u c t i o n s given t h e

f a c t t h a t defendant Jacobs attempted t o pass within t h e i n t e r s e c -

t i o n o f two p u b l i c l y m a i n t a i n e d v e h i c u l a r ways.          A s additional

s u p p o r t f o r h i s p o s i t i o n , p l a i n t i f f r e l i e s p r i n c i p a l l y on Rader
v . N i c h o l l s , 1 4 0 Mont. 459, 373 P.2d 312, and G a m m e l v . Dees,

159 Mont. 461, 498 P.2d 1204.

             T h i s Court f i n d s no m e r i t i n p l a i n t i f f ' s c o n t e n t i o n and

f i n d s Rader and Gamrnel, c i t e d by p l a i n t i f f , t o be d i s t i n g u i s h a b l e

from t h e i n s t a n t case.

             S e c t i o n 32-2156 ( a ) ( 2 ) , R.C.M.       1947, s t a t e s :

             "No v e h i c l e s h a l l a t any t i m e be d r i v e n t o t h e
             l e f t s i d e o f t h e roadway under t h e f o l l o w i n g
             conditions:



             " ( 2 ) When a p p r o a c h i n g w i t h i n o n e hundred (100)
             f e e t o f o r t r a v e r s i n g any i n t e r s e c t i o n o r r a i l -
             r o a d g r a d e c r o s s i n g * * *."

I n Leach       t h i s Court d e f i n e d a n i n t e r s e c t i o n :

            "An i n t e r s e c t i o n , w i t h i n t h e meaning of sec-
            t i o n 32-2156, R.C.M.             1947, i s formed by t h e
            j o i n i n g of two ways p u b l i c l y m a i n t a i n e d
            which a r e open t o t h e p u b l i c f o r v e h i c u l a r
            travel. "

             However p l a i n t i f f ' s e x c l u s i v e r e l i a n c e on s e c t i o n 32-

2 1 5 6 ( a ) ( 2 ) , and i t s i n t e r p r e t a t i o n i n Leach i s m i s p l a c e d , i n

l i g h t o f two a d d i t i o n a l f a c t s p r e s e n t i n t h i s c a s e .     The r e c o r d

r e v e a l s t h e i n t e r s e c t i o n i n q u e s t i o n had no s i g n s marking i t a s

s u c h t o warn a g a i n s t p a s s i n g .    Additionally, within t h e i n t e r -

s e c t i o n and f o r some d i s t a n c e on e i t h e r s i d e , U.S.            Highway 1 0

d i s p l a y e d a broken y e l l o w median l i n e , i n d i c a t i n g a p a s s i n g

zone.      ~ h u s h e d i r e c t i v e o f s e c t i o n 3 2 - 2 1 5 6 ( a ) ( 2 ) , and t h e
                 t

markings on U.S.           Highway 1 0 a t t h e i n t e r s e c t i o n a r e i n d i r e c t

conflict.        The q u e s t i o n becomes, which t a k e s p r e c e d e n c e .

            T h i s C o u r t answered t h i s v e r y q u e s t i o n i n F a u c e t t e v .

C h r i s t e n s e n , 145 Mont. 28, 36, 37, 400 P.2d 883, where, i n a

similar f a c t s i t u a t i o n , a c a r attempting t o pass within an

i n t e r s e c t i o n marked f o r p a s s i n g , s t r u c k t h e l e f t t u r n i n g c a r i n

f r o n t of it.      I n F a u c e t t e t h e C o u r t n o t e d t h a t s e c t i o n s 32-2133

and 32-2134,         R.C.M.     1947, v e s t e d i n t h e Montana Department of
Highways t h e a u t h o r i t y t o a d o p t a system of t r a f f i c c o n t r o l

d e v i c e s and t o d i s c r e t i o n a r i l y p l a c e them on s t a t e highways

a s a means o f r e g u l a t i n g , warning and g u i d i n g t r a f f i c t h e r e o n .

I n a d d i t i o n , t h e C o u r t r e c o g n i z e d t h e o b e d i e n c e which such

t r a f f i c c o n t r o l d e v i c e s commanded by v i r t u e of s e c t i o n 32-2136,

R.C.M.     1947.       I n F a u c e t t e w e harmonized t h e c o n f l i c t i n g s t a t -

utory sections:

             " * * * w e hold t h a t t h e p r o h i b i t e d i n t e r s e c t i o n
             f o r p a s s i n g under s e c t i o n 32-2156, i s t h a t i n t e r -
             s e c t i o n marked by t h e highway commission a s
             a u t h o r i z e d and adopted a s h e r e t o f o r e d e s c r i b e d .
             Such r e a s o n i n g g i v e s meaning t o a l l of t h e s t a t -
             u t e s h e r e t o f o r e c i t e d and t o r e g u l a t i o n s a d o p t e d
             thereunder.



             "In t h e i n s t a n t s i t u a t i o n , a d r i v e r can follow
             t h e d i r e c t i o n s o f markings and s i g n s , and i n d o i n g
             s o i s n o t i n v i o l a t i o n of s e c t i o n 32-2156."

The C o u r t a f f i r m e d t h i s p o s i t i o n i n Graveley v . S p r i n g e r , 145

Mont. 486, 402 P.2d 4 1 .

             P l a i n t i f f c i t e s Rader and Gamrnel i n a n a p p a r e n t e f f o r t

t o p l a c e t h e Faucette r u l e i n doubt.                W f i n d b o t h of t h e s e
                                                                e

c a s e s t o be d i s t i n g u i s h a b l e from F a u c e t t e and t h u s from t h e

i n s t a n t case.

             Rader i n v o l v e d t h i s C o u r t ' s a f f i r m a n c e of a n o n s u i t

g r a n t e d by t h e d i s t r i c t c o u r t where t h e p l a i n t i f f c o l l i d e d w i t h

t h e d e f e n d a n t ' s c a r w h i l e a t t e m p t i n g t o p a s s , and d e f e n d a n t w a s

s i g n a l i n g and a t t e m p t i n g t o e x e c u t e a l e f t - h a n d t u r n o n t o a n

i n t e r s e c t i n g county road.        To d i s t i n g u i s h Rader, w e need m e r e l y

n o t e t h a t it was d e c i d e d p r i o r t o F a u c e t t e .

             I n Gammel, d e c i d e d s u b s e q u e n t t o F a u c e t t e , t h e defend-

a n t was found t o be n e g l i g e n t i n a t t e m p t i n g t o p a s s w i t h i n a n

unmarked i n t e r s e c t i o n t r a v e r s e d by a broken y e l l o w c e n t e r l i n e .

However t h e b a s i s of l i a b i l i t y i n Gammel was n o t t h e f a c t t h a t

t h e defendant attempted t o pass within t h e i n t e r s e c t i o n but t h a t
he f a i l e d t o e x e r c i s e d u e care i n d o i n g s o i n view o f h i s h i g h

r a t e o f s p e e d , l a c k o f a u d i b l e s i g n a l , and i g n o r a n c e o f f a c t s

which would have l e d a r e a s o n a b l e man t o p r o c e e d w i t h c a u t i o n .

             S i n c e Rader and Gamrnel a r e d i s t i n g u i s h a b l e , t h e r u l e

e s t a b l i s h e d i n F a u c e t t e and r e i t e r a t e d i n Graveley i s c o n t r o l l i n g

i n t h e d i s p o s i t i o n of t h e i s s u e before us.              Therefore o f f e r e d

I n s t r u c t i o n s No. 1 and No. 1 2 were p r o p e r l y r e f u s e d by t h e
                             1

d i s t r i c t court.

             P l a i n t i f f n e x t c o n t e n d s t h e r e w a s no e v i d e n c e o f a n y

n e g l i g e n c e on p l a i n t i f f ' s p a r t which m i g h t h a v e c o n t r i b u t e d t o

t h e p r o x i m a t e c a u s e o f t h e a c c i d e n t and c o n s e q u e n t l y , t h e i n -

s t r u c t i o n g i v e n t o t h e j u r y o n c o n t r i b u t o r y n e g l i g e n c e was n o t

proper.        S p e c i f i c a l l y , p l a i n t i f f c l a i m e d h e d i d e v e r y t h i n g nec-

e s s a r y t o make a l e g a l and s a f e t u r n a t t h e i n t e r s e c t i o n , i n -

c l u d i n g t u r n i n g on h i s l e f t t u r n s i g n a l .

             From e x a m i n a t i o n o f t h e r e c o r d w e d o n o t a g r e e w i t h

p l a i n t i f f ' s contention.

             The b a s i c d i s p u t e h e r e , a s it c o n c e r n s c o n t r i b u t o r y

negligence, c e n t e r s around whether p l a i n t i f f ' s l e f t t u r n s i g n a l

was i n f a c t on i m m e d i a t e l y p r i o r t o t h e a c c i d e n t .         I f it was

n o t , t h e i s s u e o f c o n t r i b u t o r y n e g l i g e n c e was p r o p e r l y r a i s e d .

S e c t i o n 32-2167,      R.C.M.      1947, r e q u i r e s a t u r n s i g n a l t o be g i v e n

f o r a t l e a s t 100 f e e t i m m e d i a t e l y p r i o r t o t u r n i n g a t a n i n t e r -

section.        Under t h e f a c t s o f t h i s c a s e , f a i l u r e t o comply w i t h

t h i s s t a t u t o r y s e c t i o n could properly be considered i n determin-

ing t h e proximate cause of t h e a c c i d e n t .                   On t h e o t h e r h a n d , i f

t h e t u r n s i g n a l was o n , a n i n s t r u c t i o n on c o n t r i b u t o r y n e g l i g e n c e

would n o t b e p r o p e r s i n c e u n d e r t h a t f a c t s i t u a t i o n , d e f e n d a n t

J a c o b s would be c h a r g e d w i t h s e e i n g t h a t which he s h o u l d h a v e

s e e n , had h e l o o k e d .      See:      O'Brien v. Great Northern R a i l r o a d

Company, 148 Mont. 429, 421 P.2d 710; J i m i s o n v . U n i t e d S t a t e s ,
267 F.Supp.         674; Monforton v . N o r t h e r n P a c i f i c Ry.,                  138 Mont.

191, 355 P.2d 501.                Thus, i f p l a i n t i f f d i d i n f a c t s i g n a l f o r

a l e f t t u r n , d e f e n d a n t ' s a c t of p a s s i n g c o u l d p r o p e r l y be h e l d

t o be t h e p r o x i m a t e c a u s e o f t h e a c c i d e n t under t h e F a u c e t t e

r u l e , a s i n t e r p r e t e d i n Gammel h e r e t o f o r e d i s c u s s e d .

             The r e c o r d r e v e a l s t h a t p l a i n t i f f t e s t i f i e d he began

s i g n a l i n g f o r a l e f t t u r n approximately 4 0 0 yards before t h e

intersection.            Defendant t e s t i f i e d t h a t a t no t i m e d i d he see a

t u r n s i g n a l on p l a i n t i f f ' s c a r p r i o r t o t h e a c c i d e n t .         Patrolman

Bernard B a r t o n , t h e highway p a t r o l m a n who i n v e s t i g a t e d t h e a c c i -

d e n t , s t a t e d he saw t h e l e f t b l i n k e r on and t e s t i f i e d t h e wrecker

d r i v e r e v e n t u a l l y s h u t it o f f .    On t h e b a s i s of such t e s t i m o n y ,

t h e w e i g h t o f t h e e v i d e n c e would t e n d t o l e a n h e a v i l y i n p l a i n -

t i f f ' s favor.       However, a c l o s e r e x a m i n a t i o n o f Patrolman B a r t o n ' s

t e s t i m o n y c a s t s some d o u b t .     F i r s t on c r o s s - e x a m i n a t i o n ,   this

exchange o c c u r r e d :

             "Q.   With r e g a r d t o t h e s c e n e of t h e a c c i d e n t ,
             you t e s t i f i e d w i t h r e g a r d t o t u r n s i g n a . 1 ~ M r .
                                                                                 on
             Dzikowski c a r - -         A.    Yes.

             "Q.  --I t h i n k t h a t you s a i d t h a t t h e y were on a t
             some p o i n t ? A.     A t t h e t i m e I s e e n them t h e y w e r e
             on and t h i s was l i k e I s a i d a f t e r t h e v i c t i m had
             been removed and s t a r t e d i n t o t h e i n v e s t i g a t i o n . "
             (Emphasis s u p p l i e d . )

             T h i s t e s t i m o n y was r e p e a t e d s h o r t l y t h e r e a f t e r :

             "Q.       When you g o t o u t of t h e p a t r o l c a r you d i d
             t h e n s e e t h e c a r ? A.  Y e s , a f t e r I advanced a
             l i t t l e b i t and more o r less headed f o r t h e u n i t I
             seen it then.

             "Q.     When you f i r s t o b s e r v e d t h e c a r and walking
             up t o i t you d i d n ' t s e e any b l i n k i n g l i g h t s on a t
             t h a t t i m e ? A.        I d o n ' t r e c a l l s e e i n g them, I may--
             t h e f i r s t r e c o l l e c t i o n I have i s l a t e r on."
              (Emphasis s u p p l i e d . )

             On r e d i r e c t , t h e f o l l o w i n g q u e s t i o n s and answers

a r e noted:

             "Q. And, I b e l i e v e you t e s t i f i e d t h a t when you
             f i r s t observed t h e a c c i d e n t d i d you o b s e r v e t h e
             c a r when you f i r s t a r r i v e d t h e r e ? A.   N I did not.
                                                                       o
        "Q. And why was that? A. It was on account of
        the truck of the side from where I had stopped
        my car.
        "Q. And, how did you approach the automobile
        from where you stopped? A. From the rear in a
        direct line from the patrol car.
        "Q. From the rear of the automobile?   A.    Yes."
                                                     -
        (Emphasis supplied. )
The fact that patrolman Barton walked right past the rear of
plaintiff's car immediately after arriving at the accident scene
and yet did not see any flashing of the rear left turn signal,
coupled with the fact that a flashing turn signal was noticed
after the somewhat prolonged efforts to extricate the plaintiff
could lead a jury to believe the left turn signal was not in fact
functioning until after the accident.   Such a determination
would not be unreasonable in view of the possibility the very
act of removing plaintiff could have activated the turn signal.
        Our duty here is not to determine whether the turn signal
was in fact on but rather, we may only determine whether sufficient
evidence existed to warrant an instruction to the jury on contribu-
tory negligence.   We have held in the past that where inferences
to be drawn from evidence as to whether the plaintiff exercised
due care are open to different conclusions by reasonable men, the

issue of contributory negligence is one for the jury.   Dahlin v.
Rice Truck Lines, 137 Mont. 430, 352 P.2d 801; Shields v. Murray,
156 Mont. 493, 481 P.2d 680; Allen v. Moore,    Mont.        ,   538
P.2d 1352, 32 St.Rep. 478.
        The judgment of the



                                           Justice
We concur:




Hon. Gordon Bennett, ~istrictJudge,
sitting in place of Mr. Justice
James T. Harrison.           - 8 -
Mr. Justice John Conway Harrison dissenting:

        I dissent.




                                        Justice